Exhibit 99.1 EARNINGS RELEASE CONTACT Rob Anderson Chief Financial Officer and Chief Administrative Officer (615) 732-6470 CAPSTAR FINANCIAL HOLDINGS, INC. ANNOUNCES FOURTH QUARTER 2016 RESULTS NASHVILLE, TN, January 30, 2017/GlobeNewswire/ CapStar Financial Holdings, Inc. (“CapStar”) (NASDAQ:CSTR) reported net income of $2.9 million, or $0.23 per share on a fully diluted basis, for the three months ended December 31, 2016, compared to $2.1 million, or $0.20 per share, for the three months ended December 31, 2015.For the year ended December 31, 2016, CapStar reported net income of $9.1 million, or $0.81 per share on a fully diluted basis, compared to $7.6 million, or $0.73 per share, for the year ended December 31, 2015. “CapStar experienced an exciting year in 2016 with the completion of our initial public offering in September,” said Claire W. Tucker, president and chief executive officer of CapStar “Our team of experienced bankers did an excellent job delivering sound, profitable growth as evidenced by 19% growth in loans and leases and 38% growth in demand and NOW deposits. In addition, 2016 was a record year for net income, excluding the reversal of our valuation allowance of our deferred tax asset in 2012.” Profitability • Return on average assets ("ROAA") for the three months ended December 31, 2016 was 0.88% compared to 0.73% for the same period in 2015.ROAA for 2016 was 0.72% compared to 0.66% in 2015. • Return on average equity ("ROAE") for the three months ended December 31, 2016 was 8.35% compared to 7.61% for the same period in 2015.ROAE for 2016 was 7.57% compared to 7.08% in 2015. • The net interest margin (“NIM”) for the three months ended December 31, 2016 was 3.17% compared to 3.22% for the same period in 2015.NIM for 2016 was 3.17% compared to 3.19% in 2015. • The efficiency ratio for the three months ended December 31, 2016 was 65.8% compared to 68.1% for the same period in 2015.The efficiency ratio for 2016 was 66.9% compared to 71.0% in 2015. Growth • Average gross loans and leases for the quarter increased 18.7%, to $939 million for the three months ended December 31, 2016 compared to $791 million for the same period in 2015. • Average total deposits for the quarter increased 17.0%, to $1.1 billion for the three months ended December 31, 2016 compared to $973 million for the same period in 2015. • Average Demand and NOW deposits for the quarter increased 38.1%, to $482 million for the three months ended December 31, 2016 compared to $349 million for the same period in 2015. • Mortgage loan originations increased 36.2%, to $128 million for the three months ended December 31, 2016 compared to $94 million for the same period in 2015. “By many measures, 2016 was a successful year. Our team produced 13% revenue growth, contained expense growth to 7%, maintained sound credit quality, and delivered 20% net income growth.We believe our shareholders will be similarly pleased with these results,” said Rob Anderson, chief financial officer and chief administrative officer of CapStar. Soundness • The allowance for loan and lease losses represented 1.24% of total loans at December 31, 2016 compared to 1.25% at December 31, 2015. • Non-performing assets as a percent of total loans and other real estate owned was 0.39% at December 31, 2016 compared to 0.36% at December 31, 2015. • Net recoveries totaled 0.02% for the three months ended December 31, 2016 compared to 0.04% for the same period in 2015.Net charge-offs for the year ended December 31, 2016 totaled 0.15% compared to 0.36% for the same period in 2015. • The total risk based capital ratio increased to 12.6% at December 31, 2016 compared to 11.42% at December 31, 2015. Conference Call and Webcast Information CapStar will host a conference call and webcast at 5:00 p.m. Central Time on Monday, January 30, 2017. During the call, management will review the fourth quarter results and operational highlights. Interested parties may listen to the call by dialing (844) 412-1002. The conference ID number is 50977213. A simultaneous webcast may be accessed on CapStar’s website atwww.capstarbank.com. An archived version of the webcast will be available in the same location shortly after the live call has ended. About CapStar Financial Holdings, Inc. CapStar Financial Holdings, Inc. is a bank holding company headquartered in Nashville, Tennessee, and operates primarily through its wholly owned subsidiary, CapStar Bank, a Tennessee-chartered state bank.CapStar Bank is a commercial bank that seeks to establish and maintain comprehensive relationships with its clients by delivering customized and creative banking solutions and superior client service.As of December 31, 2016, on a consolidated basis, CapStar had total assets of $1.3 billion, net loans of $923.6 million, total deposits of $1.1 billion, and shareholders’ equity of $139.2 million.Visit www.capstarbank.com for more information. Forward-Looking Statements Certain statements in this earnings release are forward-looking statements that reflect CapStar’s current views with respect to, among other things, future events and CapStar’s financial and operational performance. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “continue,” “will,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “project,” “projection,” “forecast,” “goal,” “target,” “would,” and “outlook,” or the negative version of those words or other comparable words of a future or forward-looking nature. These forward-looking statements are not historical facts, and are based on current expectations, estimates and projections about CapStar’s industry, management’s beliefs and certain assumptions made by management, many of which, by their nature, are inherently uncertain and beyond CapStar’s control. The inclusion of these forward-looking statements should not be regarded as a representation by CapStar or any other person that such expectations, estimates and projections will be achieved. Accordingly, CapStar cautions you that any such forward-looking statements are not guarantees of future performance and are subject to risks, assumptions and uncertainties that are difficult to predict. Although CapStar believes that the expectations reflected in these forward-looking statements are reasonable as of the date made, actual results may prove to be materially different from the results expressed or implied by the forward-looking statements. There are or will be important factors that could cause CapStar’s actual results to differ materially from those indicated in these forward-looking statements, including, but not limited to, the risk factors previously disclosed in the “Risk Factors” section included in our prospectus filed with the SEC on September 23, 2016 pursuant to Rule 424(b)(4) under the Securities Act. If one or more events related to these or other risks or uncertainties materialize, or if CapStar’s underlying assumptions prove to be incorrect, actual results may differ materially from our forward-looking statements. Accordingly, you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date of this earnings release, and CapStar does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise, except as required by law. New risks and uncertainties may emerge from time to time, and it is not possible for CapStar to predict their occurrence or how they will affect CapStar. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Consolidated Statements of Income (unaudited) Fourth Quarter 2016 Earnings Release Three Months Ended Year Ended December31, December31, Interest income: Loans, including fees $ Securities: Taxable Tax-exempt Federal funds sold Restricted equity securities Interest-bearing deposits in financial institutions Total interest income Interest expense: Interest-bearing deposits Savings and money market accounts Time deposits Federal funds purchased Securities sold under agreements to repurchase — Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Service charges on deposit accounts Loan commitment fees Net gain (loss) on sale of securities — ) Mortgage banking income Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Income before income taxes Income tax expense Net income $ Per share information: Basic net income per common share $ Diluted net income per common share $ Weighted average shares outstanding: Basic Diluted This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) Fourth Quarter 2016 Earnings Release Five Quarter Comparison 12/31/16 9/30/16 6/30/16 3/31/16 12/31/15 Income Statement Data: Net interest income $ Provision for loan and lease losses Net interest income after provision for loan and lease losses Service charges on deposit accounts Loan commitment fees Net gain (loss) on sale of securities — ) ) Mortgage banking income Other noninterest income Total noninterest income Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Net income before income tax expense Income tax expense Net income $ Weighted average shares - basic Weighted average shares - diluted Net income per share, basic $ Net income per share, diluted Balance Sheet Data (at period end): Cash and cash equivalents $ Securities available for sale Securities held to maturity Loans held for sale Total loans and leases Allowance for loan and lease losses ) Total assets Non-interest-bearing deposits Interest-bearing deposits Federal Home Loan Bank advances Total liabilities Shareholders' equity $ Total common shares outstanding Total preferred shares outstanding Book value per common share $ Market value per common share (1) - - - Capital ratios: Total risk based capital % Tier 1 risk based capital % Common equity tier 1 capital % Leverage % (1) CapStar Financial Holdings, Inc. completed its initial public offering during the third quarter of 2016.As such, market values per share of common stock are not provided for previous periods. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) Fourth Quarter 2016 Earnings Release Five Quarter Comparison 12/31/16 9/30/16 6/30/16 3/31/16 12/31/15 Average Balance Sheet Data: Average cash and cash equivalents $ Average investment securities Average loans held for sale Average loans and leases Average assets Average interest bearing deposits Average total deposits Average Federal Home Loan Bank advances Average liabilities Average shareholders' equity Performance Ratios: Annualized return on average assets % Annualized return on average equity % Net interest margin % Annualized Non-interest income to average assets % Efficiency ratio % Loans by Type: Commercial and industrial $ Commercial real estate - owner occupied Commercial real estate - non-owner occupied Construction and development Consumer real estate Consumer Other Asset Quality Data: Allowance for loan and lease losses to total loans % Allowance for loan and lease losses to non-performing loans % Nonaccrual loans $ Troubled debt restructurings - - Loans - 90 days past due & still accruing - Total non-performing loans OREO and repossessed assets - Total non-performing assets Non-performing loans to total loans % Non-performing assets to total assets % Non-performing assets to total loans and OREO % Annualized net charge-offs to average loans -0.02 % -0.04 % Net charge-offs (recoveries) $ ) $ ) Other Information: Full-time equivalent employees This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Analysis of Interest Income and Expense, Rates and Yields (unaudited) Fourth Quarter 2016 Earnings Release For the Three Months Ended December31, Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Interest-Earning Assets Loans (1) $ $ % $ $ % Loans held for sale % % Securities: Taxable investment securities % % Investment securities exempt from federal income tax (2) % % Total securities % % Cash balances in other banks 79 % 35 % Funds sold 7 % 5 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Interest-Bearing Liabilities Interest-bearing transaction accounts $ % $ % Savings and money market deposits % % Time deposits % % Borrowings and repurchase agreements % 60 % Total interest-bearing liabilities % % Noninterest-bearing deposits Total funding sources Noninterest-bearing liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread (3) % % Net interest income/margin (4) $ % $ % Average loan balances include nonaccrual loans.Interest income on loans includes amortization of deferred loan fees, net of deferred loan costs. Balances for investment securities exempt from federal income tax are not calculated on a tax equivalent basis. Net interest spread is the average yield on total interest-earning assets minus the average rate on total interest-bearing liabilities. Net interest margin is net interest income divided by total interest-earning assets. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Analysis of Interest Income and Expense, Rates and Yields (unaudited) Fourth Quarter 2016 Earnings Release For the Year Ended December31, Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Interest-Earning Assets Loans (1) $ $ % $ $ % Loans held for sale % % Securities: Taxable investment securities % % Investment securities exempt from federal income tax (2) % % Total securities % % Cash balances in other banks % % Funds sold 19 % 18 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Interest-Bearing Liabilities Interest-bearing transaction accounts $ % $ % Savings and money market deposits % % Time deposits % % Borrowings and repurchase agreements % % Total interest-bearing liabilities % % Noninterest-bearing deposits Total funding sources Noninterest-bearing liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread (3) % % Net interest income/margin (4) $ % $ % Average loan balances include nonaccrual loans.Interest income on loans includes amortization of deferred loan fees, net of deferred loan costs. Balances for investment securities exempt from federal income tax are not calculated on a tax equivalent basis. Net interest spread is the average yield on total interest-earning assets minus the average rate on total interest-bearing liabilities. Net interest margin is net interest income divided by total interest-earning assets. This information is preliminary and based on company data available at the time of the presentation.
